MEMORANDUM OF UNDERSTANDING
AND AGREEMENT

Between

THE GOVERNMENT OF THE REPUBLIC OF SIERRA LEONE

And

GENESIS FARMS SIERRA LEONE LTD.

MEMORANDUM OF UNDERSTANDING AND AGREEMENT

(2)

Recitals
A.

The Government of the Republic of Sierra Leone (GOSL) acting
by each of the Ministries of Agriculture, Forestry and Food
Security, Finance and Economic Development, Trade and
Industry

GENESIS FARMS SIERRA LEONE LTD., a private limited liability
company established and registered under the laws of Sierra
Leone with company Certificate of Incorporation number
CF/524/2008 and with its registered office at King Street,
Freetown Sierra Leone.

Genesis Farms mission is to undertake and to promote the
mechanized production of food crops as income generating
crops, to provide market access for these products and to
secure inputs required for commercial farming.

The production of food crops is characterized by low yields.
Genesis Farms overall objective is to invest in research and
development to enhance the production of food crops into
profitable and sustainable practice to produce food crops.

Genesis Farms will recruit Sierra Leonean staff only and provide
relevant training

Genesis Farms will make the obtained knowledge and
experience available as contribution to the food security position
of Sierra Leone. Genesis farms will erect an educational,
resource centre for this purpose and for training purposes.

Genesis farms envisages to develop a best practice for small
farmers and to actively support them with production and
marketing of their produce.

Genesis Farms envisages to develop a model farm, with a
concise site in Makomp to serve as central centre for research,
to train staff and to raise seedlings and two or three
small/medium sized farming sites at various locations in rural

1 ae

oe

areas in the Northern Province. The first farm is located in
Masimera, Masimera Chiefdom.

G. Genesis Farms intends to distribute its production to the Sierra
Leone market.

H. Genesis Farms envisages that the Project is implemented over 20
years period 2008 - 2028 and in three phases, as follows:

Phase 1
Develop and undertake mechanized practices to produce food
crops.

Phase 2 r
Farm and make the practice available fo Sierra Leonean
farmers.

Phase 3
Farm and support other farmers through the centre in Makomp
by means of out growers system or a similar structure.

3 GOSL seeks to promote the expansion of local agricultural
production for local and export markets;

di GOSL supports the development of small farmer production and
nucleus/out grower schemes;

K. GOSL welcomes labor-intensive industries which provide stable
income and training to its workforce:

| GOSL promotes the establishment of sustainable economic
centers in rural area;

Considering:

M. GOSL has agreed the Project meets the policy objectives of
GOSL;

N. — GOSL recognizes the expected benefits of the Project in terms of
Job creation, education, stable income, and infrastructures as
well as the positive indirect effects.

©. GOSL wants to improve the livelihood of an impoverished rural
population which still suffers from the consequences of the civil
war and recognized that the Project will contribute to this:

P: GOSL recognizes the Project will be based on the provisional
business plan attached to this memorandum.

Q GOSL recognizes the benefits of additional agricultural
production and processing capacity:

R. GOSL recognizes the contribution the Project is intended to
make to the agricultural and other economic sectors in Sierra
Leone and that it will indirectly help attract other foreign
investments into the agricultural and other economic sectors;

Ss. GOSL recognizes a readiness to grant investment incentives in
the form of tax holidays and exemption of duties to Genesis
Farms Sierra Leone Ltd. in connection with the Project;

Itis agreed as follows:

1. GENESIS FARMS in regarding the Project as a pioneer and priority
investment in the agricultural sector in Sierra Leone and taking into
account its investment promotion policy, GOSL supports GENESIS
FARMS' development of the project by:

(i) Recognizing the requirement of GENESIS FARMS to secure
additional funding from investors and lenders and

(ii) In view of that status, to support the Project by hereby
agreeing to the main incentives, exemptions and rights as
set out in the Appendix below

2. GENESIS FARMS in consideration of the representations and
agreements in this Memorandum agrees, subject to achieving
financial close and final investment approval by GENESIS FARMS to
implement the Project according to its Business Plan and to meet al
project-related infrastructure capital costs anticipated in that
Business Plan, including but not limited to land clearance, earth
moving, road construction and improvement, installation of
processing plants and irrigation network and systems, factory
installation an fit-out and related civil works, residential and social
infrastructures.

3. GENESIS FARMS agrees to permit tendering by local suppliers of
relevant ancillary services, such as transportation, input supplies,
warehousing, engineering and shipping, from time to time on such
terms and conditions as GENESIS FARMS shall reasonably specify.

4. GOSL agrees that GENESIS FARMS’ whole business is recognized as
an agricultural enterprise and that GENESIS FARMS will be granted

_ eee

benefits and incentives at least equivalent to those enjoyed by any
other business operating in the agriculture, forestry or bio-energy
sectors.

. Insofar as GENESIS FARMS considers it necessary, GOSL agrees this
Memorandum will be given further affect to or implemented in
further detail by GOSL entering into such further agreements and
taking such further action as GENESIS FARMS may reasonably by

request.

. Those shareholders, their affiliates and others referred to. in the
Appendix as having the benefit of a right, entitlement, discretion or
the benefit of an obligation by GOSL shall have direct benefit of
such right, entitlement or, as the case may be, discretion and to
enforce such obligation under this Memorandum.

. This Memorandum is governed and shall be construed in
accordance with the laws of the Republic of Sierra Leone and is
intended to be legally binding on the parties.

. This Clause applies to any claim, dispute or difference of any kind
between the parties arising out of or in connection with = this
memorandum (a Dispute). That includes, without limitation, any

question

about the memorandum's existence, validity or

termination.

(i)

(ii)

(ii)

All Disputes shall be referred to and finally resolved by
arbitration in London before three arbitrators under the
Rules of Arbitration of the International Chamber of
Commerce from time to time in force. This Clduse
incorporates those Rules except where they conflict with
its express terms.

Each party shall nominate an arbitrator in the Request for
arbitration or Answer as the case may be not later than 14
days after service of a written request by either party to do
so. The parties must then seek to agree on and nominate
@ third arbitrator to act as Chairman within 14 days after
confirmation of the second arbitrator's appointment.
Failing agreement between the parties the two arbitrators
already appointed must within 14 days nominate the third
arbitrator. If any of the parties fail to nominate an
arbitrator or the two arbitrators already appointed fail to
nominate the Chairman, the appointments shall be made
by the ICC Court of Arbitration.

The proceedings shall be conducted in the English
language. All documents submitted in the arbitration shall

4 : a
(iv)

(v)

(vi)

be in the English language or, if in another language, be
accompanied by a certified English translation.

None of the parties may appeal to any court on a

question of law arising out of an award made in the {
arbitration. The parties itrevocably waive any tights of |
appeal they might otherwise have had. |

The award shall be final and binding on the parties or
anyone claiming through or under them and judgment
rendered on the award may be entered in any court
having jurisdiction or application may be made to such
court for judicial acceptance of the award and an order
of enforcement as the case may be.

GOSL irrevocably and unconditionally;

(a) acknowledges that the execution, performance and
delivery by each Party of this Memorandum shall
constitute a private commercial transaction entered
into entirely in its commercial capacity;

(b)agrees that should any other party bring legal |
Proceedings against it or its assets in relation to this
Memorandum, no immunity from such legal
proceedings (which shall be deemed to include
without limitation, suit, attachment Prior to judgment ,
other attachment, the obtaining of judgment,
execution or other enforcement) shall be claimed by
or on behalf of itself other than in respect of
government buildings located in Sierra Leone or
buildings forming part of a diplomatic or consular
mission | except to the extent necessary to effect
service of legal process); and

(c)consents generally in respect of any such
Proceedings to the giving of nay relief or the issue of
any process in connection with such proceedings
including the making, enforcement or execution
against any property whatsoever (irespective of its
use or intended use) of any order or judgment which
may be made or given in such proceedings, and
GENESIS FARMS irevocably and unconditionally
agrees it shall not be entitled to, and shall not, take
any action to enforce a judgment or arbitral award
against any bank account held by GOSL [including of
any of its diplomatic or consular missions) within a
Period of 45 days from the dater of such Judgment or

5 2 CE Ye

award or such longer period granted to GOSL in the
judgmentor award to meet the same.

9. GENESIS FARMS shall establish a Genesis Farms Foundation when the

first profits are realized, donating annually 5% of the after tax profits.

The funds will be applied to promote Corporate Social

Responsibilities which would include but not limited to:

(a) Ouf-grower Scheme: Support to farmers in the form of
improved inputs, agric machinery; irrigation and processing

facilities, marketing opportunities;

(b) Social Infrastructure: Construction/rehabilitation of
educational, health, water and sanitation, recreational
facilities, etc;

(c) Employment Opportunities: Management, middle cadre and
junior staff levels.

Appendix
Goverment
support of the
Project

Permits

Further Permits

Revocation of
Permits

Breach of Permits

GOSL supports the Project and agrees to provide such assistance and
enter into such agreernents to ensure the successful implementation of
the Project and its funding as GENESIS FARMS, its shareholders or the
funders may reasonably require from time to time.

GOSL confirms that GENESIS FARMS will be granted all the required
permits and other authorizations in connection with the Project and its
funding provided that GENESIS FARMS complies with al published
requirements of the Laws of the Republic of Sierra Leone in relation to
such permits or authorizations, the details of which are generally available
to the public in Sierra Leone

GOSL undertakes that should GENESIS FARMS (or any other person taking
part or participating in the Project or its funding), at any time, be required
fo object any further permit or other authorization in connection with
itself, its activities or the Project (or any part of the Project) or is funding, it
shall take all necessary steps to ensure such permit or other authorization
is issued forthwith provided that GENESIS FARMS or, as the case may be,
such other person complies with all published requirements of the laws of
the Republic of Sierra Leone in relation to such permits or authorizations,
the details of which are generally available to the public in sierra Leone.

GOSL agrees that any permit or other authorization will only be cancelled,
terminated or revoked, or amended or changed, in accordance with Its
terms and conditions only (which include the laws and published
regulations, the details of which are generally available to the public in
Sierra Leone, pursuant to which it was issued.

If GENESIS FARMS or other person to whom it was issued fails to abide by
any terms of any permit or authorization, GOSL (or any relevant official or

: a

public authority) may exercise any per pursuant to the laws of the
Republic of Sierra Leone in respect of such failure. However, GOSL agrees
it will not ( and will procure that no official or public authority will) exercise
any such power unless GENESIS FARMS and such other person(s) it shall
specify for this purpose have first been longer of two weeks’ and any
minimum statutory period of notice (The Notice) of such failure and given
the opportunity, and failed within a reasonable period of time after
receipt of such notice, fo rectify, remedy or cure such failure unless, in the
opinion of GOSL acting reasonably, there is a significant risk to life or the
environment. If there is a significant risk to lie or he environment, GOSL
shall be entitled to suspend the relevant permit or authorization for the
minimum period of time which could be anticipated as being reasonably
necessary for an organizdtion which is competent, experienced and
efficient to prevent such risk occuring.

For the purposes of this paragraph, “reasonable period” means at
a minimum period of twelve weeks from date of delivery of the
notice.

6. Environmental and Social Assessment

The Environmental License for the project will be granted to the
Company, subject to conditions only which are typical for an
Environmental License, no later than 4 weeks after the application
is lodged unless (a) it is withheld for one or more lawful reasons
which are objectively reasonable for withholding such
Environmental License under the relevant laws of the Republic of
Sierra Leone or (b) The company’ s environmental management
plan (including ESIA) is not being implemented to a material extent
and any of these reasons have been communicated to the
company in written form by the appropriate body.

7. Fiscal Concessions for the Agricultural sector

7 (a) Personal Income Tax for Local Employees:

All local employees are subject to Pay As You Earn Tax (PAYE) consistent
with the provisions of the Income Tax Act 2000 as amended [Part V of the
first schedule]. This includes rules relating to Benefit -in- Kind [sections 23 and
176(9)] subject to the provisions of the National Social Security and
Insurance Trust Act of 2001.

7 (b) Personal Income Tax for Foreign Employees:

Income eared from a source in Sierra Leone by foreign nationals is subject
to tax at the rate of 25% [part ii of the Second Schedule]. This will be based
on the requirements for residency as provided for in sections 10-13 of the

Income Tax Act 2000 as amended.
we
The Chargeable Business income of agricultural activities shall be exempt
from corporation tax for a period of 10 years. This includes all activities such
as rice farming, tree crop farming such as cocoa, coffee, rubber, and palm
oil etc. from the date of commencement of such activity.

7 (d) Dividend Tax Exemption
50% of dividend paid during the qualifying period will be exempt from
withholding and other taxes.

7 (e) Exemption from export sales

5% of total income derived from export sales will be exempt from
corporation tax after the qualifying period.

7 (f) Capital Allowance

All Fixed Assets shall be subject to capital allowance up to 40% as provided
for in the Income Tax Act 2000 (as amended).

7 (g) Investment Allowance
An additional 5% investment allowance will be given on the procurement of
any new qualifying asset and investment in each year of assessment.

7 (h) Customs duty
All plants, equipments and machinery shall be imported free of any duty
and taxes (except for ECOWAS levy currently at 0.5% of CIF value) for any
five years selected by the taxpayer (FA 2011)

7 (i) Importation of Agricultural inputs

Importation of all agricultural inputs shall not be subject to import duty for a
Period of five years from the date of commencement of business [FA 2013).
For the purpose of this MOU, Agricultural inputs include the following:

(i) Fertilizers

(ii) Pesticides

(ii) Insecticides

liv) Seeds and seedlings

(v) Hybrid Tree Seeds

(vi) Day-old-chicks

(vii) Animal semen

7 () Importation of feed, vaccine and veterinary drugs for livestock
and poultry:
Importation of feeds, vaccine and veterinary drugs for livestock and poultry
shall attract import duty free concessions for a period of five years from the

= oe
date of commencement of business (FA2013)

7 (k) Other concessions on expenses incurred in Trade:

The following allowable deductions shall be granted in respect of the
following expenses in any year of assessment:

Research and development cost — 100%

(i) Training expenses for local staff — 100%

(i) | Social and development expenses — 100%

(ii) Expenses on promoting exports - 100%

(iv) Expenses incurred in engaging disable persons including
salaries — 200%

Note: Allowable deductions are only effective in a current year of
assessment. Unclaimed charges for current year are disallowable in future
year of assessments.

7 (I) Trading losses.

Trading losses can be recouped for a maximum period of 10 years.

7 (m) GST
GST shall be administered consistent with the GST Act of 2009.

Chemicals used as agricultural inputs, including all forms of fertilizers,
acaricides, fungicides, rematicides, growth regulators, pesticides, vetenary
drugs, vaccine and animal feed unfit for human consumption shall be
exempt supply for the purpose of GST.

8. Exchange Control
8 (a) Inflows and Ouiflows of foreign Exchange
All inflows and outflows of foreign exchange shall be done through the
banking system in compliance with the Exchange Control Act, 1965 and the
AntiMoney Laundering/Countering the Financing of Terrorism Act, 2012
(AMT/CFT).

8 (b) Export Revenue

All revenue derived from export must first be channeled through Sierra
Leone Banking System before they are repatriated to any other bank of the
investors’ choice. This is just a way to improve the country's Balance of

Payment position.
— ee : ae
Water and
Utilities

Change in
Law

Nationalization
or
Expropriation

Compliance +
with Laws

GOSL agrees. to enter into a water rights agreement with Genesis Farms
Sierra Leone Ltd. Shall be charged at a fixed rate of 3 Leone per cubic
metre of water extracted from rivers and other water courses. There shall be
no restriction on the volume of water extracted by Genesis Farms Sierra
Leone Ltd. From rivers, other water courses, wells and boreholes.

If any law applied in Sierra Leone comes into effect or is amended, nullified,
repeated, withdrawn or replaced (3 Change in Law) which has a material
adverse effect on the ability of Genesis Farms Sierra Leone Ltd., its
contractors, sub-contractors, any shareholder or funder to perform their
respective obligations under any document relevant to the development,
operation of funding of the project or the cost of or return from so doing,
after taking into account the benefits associated direcily and expressly with
any such Change in Law, then GOSL undertakes fo grant to the project.
Genesis Farms Sierra Leone Ltd. is contractors, sub-contractors, the
shareholders and the funders any exemption or license or other
authorization necessary or desirable to ensure that such interests, rights,
obligations and economic return are not materially adversely affected.

If there is a dispute between the Parties in relation to whether the Change in
Law has the effect described above, it shall be referred to the arbitration
procedures as agreed and set out in this Memorandum or PPA, once the
PPA is in full force and force and prior to the date as set out in the
Agreement.

GOSL agrees that it will not, nor attempt to, nationalize, expropriate or
confiscate all or any part of the assets or rights of Genesis Farms Sierra
Leone Lfd., it sub-contractor or their respective contractors or any other
party to the documents relevant to the development, operation arid
funding of the Project or the share capital of Genesis Farms Sierra Leone
Ltd. other than on the basis of full compensation (including loss of profit) to
the affected parties, including an amount not less than that required to
repay all principles, interest, fees, costs and expenses amounts outstanding
to the funders under or pursuant to the funding documents.

Each Party confirms that it does not intend and will not engage in any
illegal activity and Genesis Farms Sierra Leone Ltd. agrees that it will
comply with national standards in relation to environmental protection and
health and safety as required for the type of activities carried out under
the Project and/or by Genesis Farms Sierra Leone Ltd. in general. Genesis
Farms Sierra Leone Lid. agree that it will take reasonable steps to ensure
that none of its group companies will enter into without the prior written
consent of GOSL (which shall not be unreasonably withheld) the business
activity of the production in Sierra Leone of palm oil and other agricultural
products outside of that outlined in this Memorandum or the Business Plan
in force at the relevant time. In the event that Genesis Farms Sierra Leone
Ltd. or any of its shareholders, contractors, sub-contractors or funders are in
breach of this Memorandum such breach shall not be grounds for
suspending or terminating this Memorandum, or any obligation or provision
binding on GOSL under this Memorandum. The penalty for any such
breach shall be, insofar such breach is a criminal or civil offence in Siera
Leon the penalty imposed following the application of the applicable

10
2014 at Freetown, Siero Leone

Signed on:

For

For
the Government of Sierra Leone Genesis Farms Sierra Leone Ltd.

eu}
_ Forestry and Food Security

Director

